Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 31, 2020

                                           No. 04-20-00067-CV

                                          IN RE MARTY, INC.

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

         On January 30, 2020, relator filed a petition for writ of mandamus and a motion for stay
of the underlying proceedings pending final resolution of the petition for writ of mandamus.
After considering the petition and the record, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a). Relator’s motion for temporary relief is denied as moot. This court’s opinion will issue
at a later date.

           It is so ORDERED on January 31, 2020.


                                                                             PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI03051, styled Myron L. Evans v. Marty Inc., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.